Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant is advised that the status identifiers for claims 6 and 13 are improper. The claims are withdrawn, and the status identifiers should reflect such.  Failure to correct the status identifiers in response to this action will result in a non-responsive action. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8-12, 15-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 1, 11 and 18, the claims recites that the application of negative pressure facilitates “flow plastic material onto the walls of the shell mould.”  Respectively, it is entirely unclear how application of the negative pressure facilitates said flow.  In response, the applicant has asserted that a POSITA would understood the “same facilitate flow of plastic material?”  A POSITA would not understand how this happens absent further explanation because it is usually heat, rather than negative pressure that facilitates flow of plastic material.  Additionally, there is no explain as to how the negative pressure preforms all three of the required functions (maintaining position, facilitating flow and forming the connection) simultaneously.  The examiner respectfully requests further explanation.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 8, 10, 11, 15, 17, 18 and 20 are rejected under 35 U.S.C. 103 as unpatentable over Ashton et al. (US 5059377) in view of Green et al. (US 20180036921).
As to claims 1-3, 11 and 18, Ashton discloses a process capable of manufacturing a tank for a motor vehicle, the process comprising: inserting at least one stiffening profile 80 composed of a fibre-reinforced plastic (col 6, lines 7-39), into a corresponding recess 70 of a plastic shell 32 mould having walls, the at least one stiffening profile configured to minimize undesirable deformation of the tank; and applying a negative pressure (applied by vacuum bag 46) to simultaneously: maintain a position of each stiffening profile in the corresponding recess of the shell mould, form a tank wall by facilitating flow of plastic material onto the walls of the shell mould (col 3, lines 15-20, col 7, lines 9-60), and form a form- fitting connection between the tank wall and each stiffening profile by facilitating flow of the plastic material around the stiffening 

Ashton does not disclose that before inserting the at least one stiffening profile, the producing of the at least one stiffening profile causes said profile to have a plurality of openings such that, during formation of the tank wall, the plastic material flows through the openings to form the forming-fitting connection.
Green discloses producing a stiffening profile insert 80, said stiffening profile being with a plurality of openings 88 such that, during formation of a structure surrounding the insert, the plastic material flows through the openings to form the forming-fitting connection and enables better securement between the insert and the layer. (fig 3a. Para 88).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Ashton such that before inserting the at least one stiffening profile, the producing of the at least one stiffening profile cause said profile to have a plurality of openings such that, during formation of the tank wall, the plastic material flows through the openings to form the forming-fitting connection as taught by Green above such a modification achieves the advantages detailed above. 

As to claims 8, 15 and 20, fig 3 discloses the method wherein before inserting the at least one stiffening profile, producing the at least one stiffening profile to have a longitudinal recess at least at one end.


As to claims 10 and 17, Ashton discloses after applying the negative pressure, strengthening the forming-fitting connection by reducing the size of the tank wall via conduction of a cooling process (col 7, line 38 – col 8, line 22).  Note that cooling inherently occurs once heat source is removed.


Claims 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashton and Green as applied to claims 1 and 11 above, and further in view of Perrault (US 2979431).
Ashton does not disclose that before inserting the at least one stiffening profile, the profile is produced via extrusion. 
Perrault discloses producing a stiffening profile insert via extrusion and that doing such produces even distribution of resin (col 4, lines 11-24).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Ashton and Green such that before inserting the at least one stiffening profile, the profile is produced via extrusion as taught by Perrault above such a modification achieves the advantages detailed above. 
Claims 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashton and Green as applied to claims 1 and 11 above, and further in view of Goad et al. (US 4151031).

Goad discloses producing a stiffening profile insert 110 by bending and that doing such allows deformation of the desired shape, increases the efficiency of the process and reduces complexity by eliminating joints (col 1, line 48-68).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Ashton and Green such before inserting the at least one stiffening profile, bending the at least one stiffening profile into a shape adapted to the tank wall as taught by Goad above such a modification achieves the advantages detailed above. 


Response to Arguments
Applicant's arguments filed 2/18/2021 have been fully considered but they are not persuasive. The examiner addressed the applicant’s 112(b) arguments above.  As to Ashton, Ashton need not disclose the plurality of openings since Green discloses such.  Contrary to the applicant’s assertion, the examiner provided mapping for the disclosure of a tank wall (at least text associated with fig. 7 col 8, lines 2-11) and for maintaining the position of the profile (at least figs 5-6, col 5, lines 42-45).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T SCHATZ whose telephone number is (571)272-6038. The examiner can normally be reached Monday through Friday, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/CHRISTOPHER T SCHATZ/Primary Examiner, Art Unit 1748